954 So. 2d 145 (2007)
Evano Joseph CHAISSON, Jr., Sharon Marie Chaisson Duffourc and Belinda Ann Delaune Pauli
v.
AVONDALE INDUSTRIES, INC., Formerly Known as Avondale Shipyards, Inc., Garlock, Inc., Uniroyal, Inc., Eagle, Inc., Formerly Known as Eagle Asbestos and Packing Co., Inc., Reilly-Benton Company, Inc., et al.
No. 2007-C-0411.
Supreme Court of Louisiana.
April 5, 2007.
In re H.B. Zachry Company;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. A, No. 2002-5898; to the Court of Appeal, Fourth Circuit, No. 2005-CA-1511.
Denied.